        Case 1:16-cv-08080-JGK Document 130-1 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MATTHEW JONES,

                         Plaintiff,                          16 CIVIL 8080 (JGK)

             -against-

CITY OF NEW YORK, et al.,                                [PROPOSED] JUDGMENT

                         Defendants.



       WHEREAS, on May 23, 2018, after a Jury Trial before the Honorable John G. Koeltl,

United States District Judge, the jury returned a verdict againt Lieutentent Treubig and awarding

plaintiff damages in the amount of $30,000.25

       WHEREAS, the jury’s verdict found no liability for defendants Officer Adam Muniz,

Officer Michael Vaccaro, and Undercover Officer #349.

       WHEREAS, by Opinion and Order dated November 21, 2018, this Court found that

defendant Treubig was entitled to qualified immunity.

       WHEREAS, on November 26, 2018, the Court entered a Judgment noting the jury’s

verdict and damages against Defendant Treubig, granting qualified immunity to Lt. Treubig, and

dismissing the plaintiff’s Complaint against all defendants with prejudice.

       WHEREAS, on June 26, 2020, the U.S. Court of Appeals for the Second Circuit issued

an Opinion holding that Defendant Lt. Treubig is not entitled to qualified immunity as a matter

of law and “instruct[ed] that the jury verdict against Lt. Treubig should be reinstated.” Slip Op.

at 56-57.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED: The jury’s verdict

against Defendant Lt. Treubig is reinstated.
       Case 1:16-cv-08080-JGK Document 130-1 Filed 07/29/20 Page 2 of 2




       Judgment is entered in favor of plaintiff against Lieutenant Christopher Treubig in the

amount of $30,000.25.

       Judgment is entered dismissing plaintiff’s Complaint against defendants Officer Adam

Muniz, Officer Michael Vaccaro, and Undercover Officer #349 with prejudice;



Dated: New York, New York
       _________________, 2020

                                                    ________________________________
                                                          RUBY J. KRAJICK
                                                          Clerk of Court


So Ordered:

____________________                            BY: ________________________________
HON. JOHN G. KOELTL                                       Deputy Clerk
United States District Judge




                                                2
